Case 2:20-cr-00019-BWA-MBN Document1 Filed 06/06/19 Page 1 of 21

AO 91 (Rev. 11/11) Criminal Complaint S EA L E D

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Louisiana

 

United States of America )
v. )
RANDY JONAL SCHENCK ) Case No.
) 19-063 MAG
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of _ January 2014 to October 2017 in the parish of __ Jefferson, among others, __ in the

 

 

Eastern District of Louisiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 1343, 1349 Conspiracy to Commit Wire Fraud
18 U.S.C. § 1028(A) Aggravated Identity Theft
18 U.S.C. § 2421 Transportation With Intent to Commit Prostitution

18 U.S.C. §§ 1591(a)(1) and (a)(2) Sex Trafficking by Force, Fraud, and Coercion

This criminal complaint is based on these facts: ¢
ce
See attached affidavit. Process om

_X_ Dktd

 

 

__— CikmDep
__. Doc. Na.

 

@ Continued on the attached sheet.

 
   
 
 
 

Complainant's signature

Special Agent Jennifer L. Terry, FBI

Printed name and title

 

Sworn to before me and signed in my presence. oO

x

. Judge's signkxture
City and state: New Orleans, Louisiana Hon. Michael B. North, U.S. Magistrate Judge
[ Printed name and title

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 2 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA SEALE D
UNITED STATES OF AMERICA ~ * CRIMINAL NO. 19-063 MAG
Vv. *
RANDY JONAL SCHENCK * SECTION: MAGISTRATE
* * *

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Jennifer Terry, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have
been since December 2007. I am currently assigned to the New Orleans Field Office Child
Exploitation and Human Trafficking Task Force. During my assignment with the FBI, I have
conducted a variety of types of investigations to include child exploitation, human trafficking,
white collar crimes, health care fraud, and violent crimes. I have participated in the execution of
numerous search warrants and have made arrests regarding the aforementioned matters.

2. This affidavit is made in support of an application for a warrant to arrest Randy
Jonal Schenck (“SCHENCK”) for acts of conspiracy to commit wire fraud, in violation of Title

18, United States Code, Sections 1343, 1349; aggravated identity theft, in violation of Title 18,

 
 

Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 3 of 21

United States Code, Section 1028A; transportation with intent to engage in prostitution, in
violation of Title 18, United States Code, Section 2421; and sex trafficking by force, fraud, and
coercion, in violation of Title 18, United States Code, Sections 1591(a)(1)) and (a)(2).

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show only that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States Code, Sections 1343,
1349, 1028A, 2421, and 1591 have been committed by SCHENCK.

PROBABLE CAUSE

5. In about January 2013, SCHENCK, a resident of New Orleans, Louisiana,
became acquainted with Dominique Aliana Berry (“Berry”). SCHENCK was then a resident of
New Orleans, but he had been raised in the California. SCHENCK and Berry developed a
romantic relationship.

6. At the time they met, SCHENCK was 31 years old, and Berry was 23 years old.
Shortly before Berry met SCHENCK, Berry’s son died, and she lost custody of her other
children. Berry was unemployed and looking for work so that she could save up money to
purchase a headstone for her deceased son’s grave and hire an attorney to help her regain custody
of her children.

7. According to a statement by Berry, approximately three weeks after she met
SCHENCK, SCHENCK convinced her to begin working for an escort agency called All Star

Escorts. At that same time, Berry and SCHENCK began living together in a hotel in New
2
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 4 of 21

Orleans East. SCHENCK set up all of the dates which Berry performed for the agency. In
addition, SCHENCK took and kept all the proceeds Berry made from working at the agency.
Berry worked as an escort for the agency in the New Orleans area and only performed
prostitution “outcall dates.””!

8. According to a subsequent statement made by Berry, after Berry worked for the
escort agency for about three months, she asked SCHENCK for the money she had made from
the agency. Berry wanted the money to purchase a headstone for her son’s grave. However,
SCHENCK refused to give Berry the money and punished Berry for asking by striking her and
attempting to drown her in the bathtub. From that point on, SCHENCK was physically abusive
to Berry on a regular basis.

9. After a few months, SCHENCK modified the prostitution operation. The new
operation involved Berry meeting potential prostitution dates either through online prostitution
advertisements, which were posted by SCHENCK, or by Berry approaching men on the street or
in nightclubs. During the prostitution date, Berry would steal the man’s wallet, debit cards, credit
cards, cellular phone, and other valuables. SCHENCK and Berry would then use the man’s
credit card without his authorization and sell the stolen cellular phones and other valuables at
pawn shops or online.

10. Berry advised that the entire time she worked for SCHENCK, all of the money
she earned through prostitution and other criminal activities was taken and kept by SCHENCK.

Additionally, on a regular basis, SCHENCK threatened, slapped, struck, beat and choked Berry

 

' Based on my training and experience, I know that “outcall” prostitution dates occur when an individual acting as a
prostitute travels to the location of the customer, usually a hotel room or residence, for the purpose of engaging in
sexual activity for money. This contrasts with an “in call” date, where the customer travels to the location, usually a
hotel room, of the person acting as a prostitute.

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 5 of 21

for the purpose of establishing dominion and control over her and to control her behavior.
SCHENCK typically did so when he believed Berry was not performing her role effectively,
stealing enough from the dates, or not wanting to work.

11. According to police reports, in 2013 and 2014, Berry was arrested numerous
times in or around the New Orleans metro area related to prostitution and theft.

12. According to Berry, in about 2015, SCHENCK became more aggressive and
physically abusive towards her. When Berry refused to work as a prostitute, SCHENCK
punished her by beating or striking her. For example, in June 2015, Berry and SCHENCK drove
to the French Quarter of New Orleans for Berry to work as a prostitute. Upon arriving in the
French Quarter, Berry told SCHENCK she did not want to work. SCHENCK became angry
with Berry, struck her in the face multiple times, and then knocked her unconscious. SCHENCK
then took Berry to Tulane Medical Center for treatment.

13. Medical records confirm that on June 11, 2015, Berry was left unconscious on the
emergency room ramp of Tulane Medical Center in New Orleans, Louisiana. Upon being
examined by the hospital, Berry was found to have had a loss of consciousness, multiple facial
contusions, and a broken nose. When questioned by hospital staff about the contusions, Berry
advised that she had been drinking and must have fallen. However, the treating physician noted
in the medical record, that Berry’s blood alcohol level was not high enough to warrant her being
unconscious.

14. According to a statement made by Berry, in or around mid-2015, Berry left
SCHENCK and went to live with her sister in Slidell, Louisiana. After Berry left, SCHENCK
attempted to coerce her to come back to him, but Berry refused. After several days, SCHENCK

drove to the home of Berry’s mother and took photographs of Berry’s mother and sister sitting

4

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 6 of 21

on the front porch. SCHENCK then sent Berry the photographs by text message and threatened
Berry. Berry advised that because she was worried for the safety of her family, she agreed to go
back to SCHENCK and continue working as a prostitute for him.

15. ‘In or around late 2015, after Berry agreed to return to SCHENCK and continue
working as a prostitute for him, SCHENCK decided he and Berry needed to relocate to
California. SCHENCK drove Berry to California in order for them to continue their prostitution
and theft scheme in a new location. Upon arriving in California, SCHENCK and Berry initially
stayed with his family, but eventually SCHENCK rented various hotel rooms in his name in
which he and Berry stayed.

16. While traveling to California, SCHENCK posted prostitution advertisements for
Berry on the online classified website Backpage.com. From September 4, 2015, to September 6,
2015, a prostitution advertisement (Post ID 34728579) featuring photographs of Berry was
posted for the Tucson, Arizona area. The advertisement utilized telephone number (504) 202-
6622, a telephone number which was subscribed to SCHENCK from September 2015 through
January 2016.

Fall 2015: California

17. On September 22, 2015, a prostitution advertisement (Post ID 10199421)
featuring photographs of Berry was posted for the Bakersfield, California area. From September
23, 2015 to September 24, 2015, a prostitution advertisement (Post ID 10216337) featuring
photographs of Berry was posted for the Bakersfield, California area. From September 25, 2015
to September 26, 2015, a prostitution advertisement (Post ID 10231173) featuring photographs
of Berry was posted for the Bakersfield, California area. From November 1, 2015 to December

31, 2015, a prostitution advertisement (Post ID 58130915) featuring photographs of Berry was

5

 
Case 2:20-cr-00019-BWA-MBN Document1 Filed 06/06/19 Page 7 of 21

posted for the Los Angeles area. All of these advertisements utilized telephone number (504)
427-9718, a cellular number subscribed to Dominique Berry.

18. Berry advised that while she and SCHENCK were in California, Berry was not
making much money through her prostitution activities. Therefore, SCHENCK devised a new
scheme in which Berry would begin drugging her prostitution dates so that she and SCHENCK
could rob them more effectively once they were unconscious. SCHENCK began mixing
prescription medications, including Xanax, Seroquel, Depakote, and Trazodone, and putting
them into capsules for Berry to drop into the dates’ drinks. SCHENCK instructed Berry that
once she dropped the capsules into a date’s drink, she was to text him “DP” to let him know that
the date was going to lose consciousness soon. (Affiant’s note: based on my training,
experience, and familiarity with this investigation, I know that “DP” is shorthand for “dropped
pill”) Once the customer was incapacitated, SCHENCK would come to the date’s residence
and help Berry rob the customer. Around this time, SCHENCK was not only posting
prostitution advertisements for Berry, but he also began creating fake profiles on various online
dating sites in order for Berry to meet men to drug.

2016: Arizona

19. In early 2016, SCHENCK drove Berry from Los Angeles, California to Arizona
for her to work as a prostitute and continue the theft scheme. In Arizona, SCHENCK posted
prostitution advertisements for Berry on the online classified website Backpage.com. On March
30, 2016, a prostitution advertisement (Post ID 39230414) featuring photographs of Berry was

posted for the Phoenix, Arizona area. The advertisement utilized telephone number (504) 223-

4426. A query of a database that compiles public records showed the number as being subscribed

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 8 of 21

to and used by SCHENCK. Further, the number was found to be linked to SCHENCK as
outlined below.

20. On June 5, 2016, SCHENCK purchased a white 2006 Mercedes R350 from
Certified Luxury Auto located in Scottsdale, Arizona. On the credit application for the purchase,
SCHENCK lists his cellular telephone number as (504) 223-4426. Following the purchase, the
white Mercedes R350 was registered to SCHENCK in Arizona and was assigned Arizona
license plate BWB6164.

21. | According to police reports, in about early June 2016, an adult male met Berry in
the Talking Stick Resort casino. Berry accompanied the adult male to his room and stayed the
night. When the adult male woke the next morning, he discovered that his wallet and cellular
telephone had been stolen.

22. According to the Salt River Police Department report, on or about June 6, 2016,
SCHENCK and Berry traveled to a Target store located near Salt River, Arizona in
SCHENCK’s white Mercedes Benz automobile bearing Arizona license plate BWB6164. Once
at the Target store, Berry attempted to use the MasterCard obtained without authorization from
the male she me at Talking Stick Resort casino to make two purchases in the amounts of $406.00
and $106.00, respectively, without the adult male’s knowledge or authorization. Surveillance
footage from the Target store was obtained by the Salt River Police Department and used to
create a bulletin.

23. From September 22, 2016 to September 23, 2016, a prostitution advertisement

(Post ID 42809188) featuring photographs of Berry was posted for the Tucson, Arizona area.

The advertisement utilizes telephone number (504) 223-4426.

 
Case 2:20-cr-00019-BWA-MBN Document1 Filed 06/06/19 Page 9 of 21

24. According to police reports, in about September 2016, Berry was arrested in Salt
River, Arizona for theft of a wallet and identity theft. The arrest was based on Berry’s conduct
in about June 2016 at the Talking Stick Resort. Specifically, a security guard at the Talking
Stick Resort recognized Berry from the bulletin and contacted police. The Salt River Police
found that Berry’s likeness and tattoos matched those seen in the surveillance footage. In
addition, Salt River Police discovered that the phone number of the cellular phone in Berry’s
possession was the same number the adult male victim had reported as belonging to the female
whom had stolen his wallet and cellular phone.
October 2016: New Mexico

25. Following Berry’s arrest in Salt River, Arizona, SCHENCK drove Berry from
Arizona to Albuquerque, New Mexico, in order for Berry to work as a prostitute and continue the
theft scheme. In New Mexico, SCHENCK continued to post prostitution advertisements for
Berry on the online classified website Backpage.com. On October 1, 2016, a prostitution
advertisement (Post ID 8129829) featuring photographs of Berry was posted for the
Albuquerque, New Mexico area. On October 6, 2016 a prostitution advertisement (Post ID
8156051) featuring photographs of Berry was posted for the Albuquerque, New Mexico area.
The telephone number listed in the advertisements was (504) 223-4426, the same number listed
in Backpage.com advertisements in Phoenix, Arizona and Tucson, Arizona and listed as
SCHENCK’s cellular number on the credit application for the white Mercedes R350.

Additionally, according to hotel records, SCHENCK rented a hotel room for himself and Berry

at the Rodeway Inn in Albuquerque, New Mexico from October 4, 2016 to October 7, 2016.

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 10 of 21

October 2016: Tucson, Arizona

26. According to a statement made by Berry, SCHENCK next drove Berry from
Albuquerque, New Mexico to Tucson, Arizona in order for her to work as a prostitute and
continue the theft scheme. This statement is supported by hotel records which show that
SCHENCK rented hotel rooms for him and Berry at the Quality Inn in Tucson, Arizona from
October 8, 2016 to October 10, 2016 and then at the Ramada Inn in Tucson, Arizona from
October 10, 2016 to October 12, 2016.

27. According to a Tucson Police Department report, in about October 2016, an adult
male in Tucson, Arizona met up with a woman who identified herself as “Stephanie” at a
restaurant in Tucson, Arizona, after “meeting” her via the online dating site “Plenty of Fish.”
After meeting at the restaurant, “Stephanie” accompanied the adult male to his home where they
had sex before the adult male “passed out.” The next morning when the adult male woke up,
multiple items were missing from his home including his wallet, Chase bank visa card, cellular
phone, $5,000.00 in US currency, and multiple pairs of designer sunglasses. When filing the
report, the adult male told officers that “Stephanie” had advised that she was staying at the
Ramada Inn on Tanque Verde Road. Officers then responded to the Ramada Inn and provided
the front desk manager with a description of “Stephanie.” The front desk manager advised that
the woman matching that description was staying in a room rented by SCHENCK. Further, the
hotel provided copies of SCHENCK’s driver’s license and registration information and on the
hotel registration paperwork, SCHENCK listed his vehicle as a Mercedes R350 with Arizona
plate BWB6164. The officers ran the license plate number BWB6164 and found it to be
registered to RANDY SCHENCK. Further, officers reviewed the hotel’s surveillance footage

and identified images of SCHENCK and Berry together.

9

 
 

Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 11 of 21

October 2016: California

28. According to hotel and Backpage.com records, SCHENCK then drove Berry
from Arizona to California in order for her to work as a prostitute and continue the theft scheme.
On October 21, 2016 and October 22, 2016, a prostitution advertisement (Post ID 14063100)
featuring photographs of Berry and utilizing telephone number (504) 339-3990 was posted for
the Bakersfield, California area. Then on October 24, 2016, a prostitution advertisement
featuring photographs of Berry and utilizing telephone number (504) 339-3990 was posted for
the San Francisco, California area.

December 2016: Peoria, Arizona

 

29. According to police reports, in about December 10, 2016, an adult male located in
Peoria, Arizona, met Berry via the online classified advertisement marketplace Craigslist. Berry
traveled to his home, and together they consumed alcoholic beverages. The male informed law
enforcement authorities that he “blacked out;” when he awoke, Berry had left and numerous
items were missing. The missing items included his wallet, tablet computer, cellular telephone,
and approximately five firearms. The male also reported that someone had attempted to use his
credit card at a gas station, but the card was declined. Subsequent investigation determined that
Berry’s fingerprints were found inside the male’s residence. In addition, the male positively
identified Berry from a photographic lineup. According to hotel records, from December 8, 2016
through December 11, 2016, SCHENCK rented a room for himself and Berry at the Ramada Inn
in Tempe, Arizona.

December 2016: Sacramento, California
30. In or around December 13, 2016, SCHENCK drove Berry from Arizona to

Sacramento, California and rented a room at the Rodeway Inn in Sacramento, California.

10
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 12 of 21

According to police reports, on about December 22, 2016, an adult male located in the
Sacramento, California area, met Berry via Craigslist. Shortly thereafter, Berry traveled to his
residence, and together they consumed alcoholic beverages. The male lost consciousness after
consuming approximately five alcoholic beverages and woke up the next day in the hospital.
According to the police report, the male had Xanax and Ativan in his system, but he denied
knowingly taking either substance. When the male returned home, he observed that his closet
had been ransacked and numerous items were missing, including $300 in cash, a Home Depot
credit card, his driver’s license, his state-issued prescription marijuana card, two smartphones, a
netbook computer, and one pound of medical marijuana. Berry’s fingerprints were found inside
the male’s residence, and the male was able to provide law enforcement with a photograph of
Berry that she had sent to him when she responded via Craigslist.

31. Further investigation into the above captioned matter, revealed that a charge in the
amount of $181.00 was made on the Home Depot credit card belonging to the adult male in
Sacramento without his authorization. According to police reports, detectives obtained
surveillance footage from the store at which the credit card was used and identified SCHENCK
as the individual whom used the credit card. Additionally, surveillance footage showed
SCHENCK leaving the store in a white Mercedes SUV.

February 2017: Metairie, Louisiana

32. According to a statement by Berry, in or around early 2017, SCHENCK decided
he and Berry needed to return to Louisiana because they were not making enough money in
California. SCHENCK drove Berry from California to New Orleans, Louisiana in order for her
to work as a prostitute and continue the theft scheme. In New Orleans, Berry and SCHENCK

stayed at the home of SCHENCK ’s cousin, Witness 1, whose identity is known to me. In or

1]

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 13 of 21

around February 2017, while staying at Witness 1’s residence, SCHENCK became angry with
the way Berry interacted with another prostitute and physically assaulted her in front of Witness
1. SCHENCK beat Berry with a belt and his fists, and then slammed her head into a bathroom
cabinet causing her to lose consciousness.

33. According to police reports, on about February 25, 2017, at approximately 3:26
pm, deputies from the Jefferson Parish Sheriff's Office found S.A., an adult male, deceased
inside his Metairie, Louisiana apartment. Missing from S.A.’s apartment were his wallet, his
two cellular phones, and his keys. S.A.’s 2012 Toyota Tacoma was also missing. Subsequent
investigation revealed that on the night of February 24, 2017, S.A. met Berry through the social
media cellular phone application “Meet Me.” S.A. exchanged numerous phone calls and text
messages with an individual(s) using phone number (504) 339-3990 (a phone number associated
with prostitution advertisements containing images of Berry that had been posted in Bakersfield,
California and San Francisco, California.) Further, Berry’s fingerprints were recovered from a
bottle of bourbon found in S.A.’s apartment.

34. According to the autopsy report, at the time of his death, S.A. had alcohol,
Gamma Hydroxybutyrate? and three anti-psychotic medications in his system.

35. On the afternoon of February 25, 2017, after $.A.’s death, charges were made to
S.A.’s Chase bank debit card at the Walmart Supercenter in New Orleans, Louisiana for $81.04

(with two other transactions being declined at that location) and at the Discount City located in

 

2 Based on my training and experience, I know that Gamma Hydroxybutyrate (a/k/a “GHB”) is a central nervous
system depressant that is commonly used as an intoxicant. Common side effects of GHB use can include
drowsiness, dizziness, nausea, vomiting, and vision changes. People who take GHB may become unconscious, stop
breathing, and go into a coma. Using GHB can kill you. Because both GHB and alcohol are depressants, mixing the
two can be very dangerous. GHB is also commonly referred to as the “date-rape drug.”

12

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 14 of 21

New Orleans, Louisiana for $71.16. Law enforcement authorities obtained video footage from
the Walmart and found an individual matching SCHENCK’s description, accompanied by two
other males and a female, using S.A.’s Chase bank debit card to make the $81.04 purchase.
SCHENCK and the other individuals then left the Walmart and got into a white Mercedes SUV.
Summer 2017: Georgia

36. According to police reports, in about August 2017, an adult male located in
Kennesaw, Georgia, met Berry via the social media cellular phone application Juamo. Berry
traveled to the adult male’s home, and they consumed alcoholic beverages. The adult male began
to “feel strange” and then lost consciousness. When the adult male woke up the next morning, he
found multiple items missing from his home including his credit cards, a silver iPad, a black
iPad, and two cellular phones. The adult male filed a police report with the Ackworth, Georgia
Police Department and advised that his neighbor had seen Berry arrive to his home in a white
Mercedes SUV. The adult male also provided police with the serial numbers for one of his iPads,
his laptop computer, one of his stolen cellular phones. The Ackworth Police Department was
able to determine that one of the stolen iPads had been sold at a Walmart with store #937, and
the other had been sold at a Walmart store #2360. The individual who sold the iPads presented
Berry’s Louisiana Identification Card. In addition, surveillance footage was obtained from
multiple Target stores at which the male’s credit card was used to make fraudulent purchases.
The surveillance footage showed both individuals matching the descriptions of Berry and
SCHENCK making unauthorized purchases on the male’s credit cards. Further, surveillance

from one of the Target stores showed an individual matching SCHENCK’s description, after

making a fraudulent purchase, leaving the store in a white Mercedes.

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 15 of 21

37. According to police reports, in about August 2017, an adult male located in
Marietta, Georgia met Berry via the social media cellular phone application Tinder. Berry
traveled to his home, and together they consumed alcoholic beverages. The male lost
consciousness, and he when awoke, Berry had left. That next morning, the male received an
alert on his phone that there was a fraudulent charge of approximately $471.65 on his debit card.
The male also discovered that. numerous items were missing, including his wallet, driver’s
license, debit card, credit card, and $150 in cash. The male subsequently contacted his debit card
company to cancel his card, and the debit card company notified him that two additional
fraudulent charges had been made online. The male discovered that his debit card had been used
to make purchases totaling more than $1,300 without his knowledge or authorization.

38. | The male (referenced in Paragraph 37) filed a report with the Cobb County Police
Department. Subsequent investigation by the Cobb County Police Department revealed that the
debit card was used to make payments by and on behalf of SCHENCK and Berry. For example,
one of the charges, in the amount of approximately $183, was made to repay an overpayment
related to Pell Grant in the name of B.S., SCHENCK’s wife. Additionally, video obtained from
a Kroger grocery store in Decatur, Georgia, showed an adult male matching SCHENCK’s
description and an adult female matching Berry’s description using the debit card to purchase
groceries and four gift cards.

39. According to police reports, on about September 12, 2017, an adult male located
in Sandy Springs, Georgia met Berry via the website “Meet Up.” Berry and the male agreed to
meet at a CVS pharmacy near his residence. The male observed a man matching SCHENCK’s
description driving Berry to the CVS in a white Mercedes Benz R-350. The male drove Berry

back to his house, and together they consumed alcoholic beverages and engage in sexual contact.

14

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 16 of 21

The male lost consciousness, and when he awoke, Berry had left. The male reported that
numerous items were missing, including his car (Jeep Grand Cherokee), multiple cellphones, and
a laptop computer. The male used the “Find my iPhone” application to locate one of his missing
cellphones, and the application indicated that the phone was located at an Extended Stay Hotel,
located at 1050 Hammond Drive, Sandy Springs, Georgia.

40. According to law enforcement authorities, on about September 13, 2017, law
enforcement authorities and the male referenced in Paragraph 39 met near the Extended Stay
Hotel. The Mercedes Benz used to drop off Berry at the CVS pharmacy was parked in front of
Room 303, which was rented in SCHENCK’s name. Law enforcement authorities observed
SCHENCK leave Room 303 and attend to the Mercedes Benz. Thereafter, law enforcement
authorities knocked on the door to Room 303, and Berry answered the door. Berry was bleeding
from her nose, had a swollen lip and puncture consistent with her teeth biting through her lip,
and black electrical tape around one of her arms. Law enforcement authorities subsequently
obtained a search warrant for Room 303 and, upon executing the warrant, seized numerous
items, including the cellular telephone, safe, laptop computer, and personal documents belonging
to the male referenced in Paragraph 39.

41. Following SCHENCK and Berry’s arrest in Sandy Springs, Georgia, a search
warrant was obtained for three of Berry and SCHENCK’s cellular phones. A review of the
search warrant results showed that the black Apple iPhone model A1784, known to be associated
with SCHENCK, contained pictures of the Social Security card, driver’s license, and birth
certificate of the male referenced in Paragraph 37.

42. In about January 2019, the Sandy Springs Police Department released evidence

from their case to the FBI. Included in the evidence were the search warrant results from three

15

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 17 of 21

cellular phones seized from Extended Stay Hotel Room 303. Review of the search warrant

results of SCHENCK’s black Apple iPhone model A1784 revealed the following pertinent

information:

43.

The Apple ID associated with the phone was email address
randyschenck@yahoo.com and the phone number associated with the phone was
(404) 247-2297.

Evidence of chat correspondence with multiple individuals through the online
dating application MeetMe.

Saved in the contacts section of the phone was the MeetMe user identification
information for the adult male whom was the victim of the Sandy Springs matter.
Phone number (404) 247-3478 was saved as a contact number under the name
“Phat iPhone” (Affiant’s note: Berry had advised in previous statements that
“Phat” was the nickname SCHENCK used for her.)

Additionally, SCHENCK’s black Apple iPhone, Model A1784 contained chat

messages between SCHENCK’s phone (phone number (404) 247-2297) and Berry’s phone

(phone number (404) 247-3478), including the following:

a. September 2, 2017:

SCHENCK: Anyone talking to you or catching your eye

Berry: Yes a guy he stay in norcross []He want me to come to his
apartment he stay alone

SCHENCK: Uber? Do he look like he have cash

Berry: Yes. Yes Uber

SCHENCK: Ok good luck I'll watch your life 360

16

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 18 of 21

Berry: OK []1980 PIN number
SCHENCK: Ok is he drunk
Berry: Will send location on life 360 when I get there [] Yes
SCHENCK: I see you moving just press check in once you made it
Berry: Ok [] Apt number 620
SCHENCK: Ok
Berry: Just sent location [] Z pattern to other phone 2cross 3 down...2left
[] Sorry luv, just noting the codes to his devices
SCHENCK: Ok did you dp I know love
Berry: Yes Dp2 [] He feeling it, just playing part until he go down
SCHENCK: Ok
Berry: Let me focus, text you later
SCHENCK: Call me when your in his car
Berry: Balance $354.77 $97.40 available for purchases
SCHENCK: Ok
b. September 3, 2017:
SCHENCK: I made it love
Berry: Ok
SCHENCK: How is it looking
Berry: It’s looking good, just have to find that right one that’s alone
SCHENCK: True you will love
Berry: [Two okay emojis] I know I haven’t caught yet luv, but it’s still a

lot going on. Did you say you were giving me to 12:30 -1?

17

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 19 of 21

SCHENCK: Yes how are you feeling

Berry: With someone...he stay at the Westin...I can tell he been
drinking..,just working him right now

SCHENCK: Ok

Berry: 3867 pin 2 phone.” “Going to Westin, will text room number soon
SCHENCK: I

Berry: 4216 room number[.] I’m high up, it says no service on my phone,
it just might be delayed...just letting u know

SCHENCK: Ok I’m out here

Berry: Ok

SCHENCK: Parking by ritz Carlton

Berry: Kk

SCHENCK: Are you able to dp

Berry: Yes about to be 2dp. In the process of the second dp[] Can you
make sure you are as close to the Westin as possible[?] He laying down,
but still moving a bit

SCHENCK: I am I’m next door

Berry: Ok

SCHENCK: B smart Westin have security outside[] Is the safe open|[]
Just be smart take your time

Berry: He woke up, give me a minute

SCHENCK: R u ok

Berry: Yes

18

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 20 of 21

c. September 12, 2017:
SCHENCK: You can crack the door we in driveway
Berry: [Residence of male reference in Paragraph 39]
SCHENCK: Did you get his pin Do u see good shit in there Are u tryna
dp
Berry: yes, yes, yes
SCHENCK: Ok just plz b safe
Berry: | will, text you soon with dp
SCHENCK: Ok
Berry: 666666 pin to phone [] Dp1
SCHENCK: Ok
Berry: Dp2
SCHENCK: [Money emoji and okay emoji]
Berry: He feeling it, shouldn’t be much longer now
SCHENCK: Ok
Berry: He going down slowly but surely [] Will call when he all the way
out
SCHENCK: Ok
Berry: He going down
44. Based upon the above, probable cause exists to conclude Randy Jonal Schenck
(“SCHENCK”) has committed acts of conspiracy to commit wire fraud, in violation of Title 18,
United States Code, Sections 1343, 1349; aggravated identity theft, in violation of Title 18,

United States Code, Section 1028A; transportation generally, in violation of Title 18, United

19

 

 
Case 2:20-cr-00019-BWA-MBN Document 1 Filed 06/06/19 Page 21 of 21

States Code, Section 2421; and sex trafficking, in violation of Title 18, United States Code,

Sections 1591(a)(1) and (a)(2).

Respectfully submitted,

Lo

Jennifer L. Tétry
Special Agent
Federal Bureau of Investigation

 
  
 

this C DT / .

UNITED STATES MAGISTRATE JUDGE

HONORABLE ih AEE B. NORTH

 
